DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on March 17, 2022 was received. Claim 1 was amended. Claim 4 was canceled. Claims 5-6 were added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued December 17, 2021. 

Claim Objections
Claims 1-3 and 5-6 are objected to because of the following informalities:  
Regarding claim 1, lines 15-16, the limitation of applying a clear coat powder coat should be corrected to include such powder coat is applied on the grounded stainless steel body. 
Regarding claim 5, line 3, the limitation “said antimicrobial” should be corrected to “said anti-microbial infused lid”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, while the specification provides support for coating the clear coat on the substrate with electrostatic application or charge, it does not provide support for “grounding the stainless-steel body” and “wherein said powder coat is sprayed through an area of a strong electric field for charging said clear coat powder coat and the charged clear coat powder coat is attracted to said grounded stainless-steel body” as claimed. There is no discussion of the process or the details of the electrostatic application of the powder coating in the specification or the original claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a strong electric field” in claim 1 is a relative term which renders the claim indefinite. The term “strong” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purpose of examination, any level of electric field is considered to read on “strong electric field”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Turner (US20150291806) in view of Swartz (US20070056447), Hendriks (US20060156948) and Tamura (US20150165474), and further evidenced by Morning Read: Industrial News (Pure Drinkware expands product line, creates drinkware revolution).
Regarding claim 1, Turner teaches a method of producing a drinking vessel (paragraph 0001) (a method of manufacturing a drinkware). Turner teaches to provide a drinkware with an inner surface and an outer surface defining a drinkware body (paragraph 0010) made with any suitable material known in the art (which includes stainless steel, see rejection below) (paragraph 0009) (providing a drinkware having a drinkware body with exterior and a interior). Turner teaches the body has a length and width with an opening and a closed bottom forming a container (paragraphs 0007-0010). Turner teaches to outer surface has a decorative layer (paragraphs 0007, 0038, 0045-0046, 0065) (coating said exterior with a first design layer). Turner teaches the first design layer is cured after being coated on the exterior surface of the drinkware (paragraphs 0043-0046). Turner teaches to apply a clear anti-microbial coating on the entire surface as the outmost layer covering the first design layer, wherein the layer comprising silver (paragraphs 0013, 0043-0046, 0065 and 0068) (applying a clear coating which comprises a silver based antimicrobial component on the entire exterior including the first design layer and said stainless-steel band). Turner teaches to cure the clear anti-microbial coating (paragraph 0014). Turner teaches the first design layer covers part of the exterior surface or the entire exterior surface of the drinking vessel (paragraphs 0040), but does not specify to the partial coating does not cover a stainless steel band around the circumference of the body. However, it is well settled that change in shape (shape of design pattern) was a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape (the design layer pattern) of the claimed was significant (see MPEP 2144.04 IV.B.). Particularly, the designs coating the decorative layer apply to the whole circumference of the exterior layer except the stainless steel band (the uncoated exterior surface) around the circumference of the body in a stainless steel drinkware is well known design in evidenced by Morning Read (see pages 1 and 2, figure in page 2). Thus, it would have been obvious to one of ordinary skill in the art to use coat the design layer everywhere except a band around the circumference on the body of the drinkware. 
Turner does not explicitly teach the drinkware has a first and second sheet of stainless steel fabricated into a drinkware body having a stainless steel exterior and a stainless steel interior. However, Swartz teaches a mug or cup (drinkware) (abstract and paragraph 0018) and discloses the mug body is constructed with dual layers stainless steel (paragraph 0019, see figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the body of the drinkware with dual layers stainless steel as suggested by Swartz in the method of producing a drinkware as disclosed by Turner because Swartz teaches such structures can thermally insulate the beverage (paragraph 0019). 
Turner in view of Swartz does not explicitly teach the clear antimicrobial coating is formed by powder coating. However, Hendriks teaches a method of forming a clear antimicrobial coating (abstract, paragraph 0014) comprising epoxy resin (paragraph 0022) and silver component (paragraph 0012), which is similar to Turner. Hendriks teaches spraying, dipping (Turner’s method, see paragraph 0012) and powder coating are functionally equivalent method to form the clear antimicrobial coating (paragraph 0045). Therefore, it would have been obvious to one of ordinary skill in the art to substitute powder coating for spraying or dipping as coating method in the process of producing the drinkware as disclosed by Turner in view of Swartz.
Turner in view of Swartz and Hendriks does not explicitly teach the substrate (stainless steel body) is being grounded and the powder coat is sprayed through an area of strong electric field for charging said clear cot powder coating and the charged clear coat is attracted to said grounded stainless steel body during the electrostatic powder coating of the clear coat. However, Tamura teaches a method of electrostatic powder coating (abstract). Tamura teaches the substrate is metal (abstract, paragraph 0011). Tamura teaches the substrate is grounded (paragraph 0002, 0036) while the coating powder material is charged and sprayed through the electric filed (paragraphs 0002 and 0035) and attracted to the grounded metal surface (paragraphs 0002, 0014 and 0040).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention ground the substrate (stainless steel body) and form the coating with electrostatic forces by charging the powder material as suggested by Tamura in the method of producing a drinkware as disclosed by Turner in view of Swartz and Hendriks because Tamura teaches such electrostatic powder coating can produce effects such as improvement in coating efficiency (reduction in a coating time owing to improved wrap around)  and in transfer efficiency (reduction in an amount of coating material used owing to an improved volume ratio of paint transferred on a coating target) (paragraph 0002). 
	Regarding claim 2, Turner further teaches the first design layer forms a diffuse layer within the at least part of the antimicrobial coating (paragraph 0067), thus, the first design layer includes part of the antimicrobial coating, which is formed by powder coating as disclosed by Hendriks above. 
	Regarding claim 3, Turner teaches the clear antimicrobial coating comprises epoxy resin (paragraphs 0013-0014, 0020 and 0023), which is a FDA approved inert agent in the instant invention. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US20150291806) in view of Swartz (US20070056447), Hendriks (US20060156948) and Tamura (US20150165474), and further evidenced by Morning Read: Industrial News (Pure Drinkware expands product line, creates drinkware revolution) as applied to claims 1-3 above, and further in view of Maczuzak (US20110159108).
Regarding claim 5, Turner in view of Swartz, Hendriks and Tamura teaches all limitation of this claim, except the anti-microbial infused lid. However, Maczuzak teaches a method of a beverage lid used to cover a beverage container (abstract, paragraphs 0004 and 0010) (enclose the interior of the stainless steel body, attach said lid to said boy for enclosing said interior). Maczuzak teaches the lid is impregnated with antimicrobial material such as silver (abstract, paragraph 0016). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach an anti microbial infused lid to enclose the interior or the stainless steel body of the drinkware as suggested by Maczuzak in the method of manufacturing a drinkware as disclosed by Turner in view of Swartz, Hendriks and Tamura because  Maczuzak teaches such the antimicrobial properties of the beverage lid can combat any contamination of the beverage lid by the germs and prevent the spread of contaminant (paragraph 0006). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Turner (US20150291806) in view of Swartz (US20070056447), Hendriks (US20060156948) and Tamura (US20150165474), and further evidenced by Morning Read: Industrial News (Pure Drinkware expands product line, creates drinkware revolution) as applied to claims 1-3 above, and further in view of Lane (US20140091097) and Rios (US20100183814).
Regarding claim 6, Turner in view of Swartz, Hendriks and Tamura teaches all limitations of this claim except the antimicrobial infused nonslip bottom. However, Lane teaches a method of making a insulated food jar with stainless steel surface, which is similar to the insulated drinkware of Turner in view of Swartz (abstract, paragraphs 0004 and 0019), and discloses to provide a non-slip support base to the bottom end of the container (pargraph 0021). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a non-slip support base to the bottom of the drinkware as suggested by Lane in the method of manufacturing a drinkware as disclosed by Turner in view of Swartz, Hendriks and Tamura because Lane teaches such base provide the stainless steel drinkware with stable base upon which the outer container may rest on a table or other flat surface (paragraph 0021).
Turner in view of Swartz, Hendriks, Tamura and Lane does not explicitly teach the non-slip bottom is infused with antimicrobial material. However, Rios teaches the silicon grip material can be used for drinkware (abstract and paragraph 0146) and is infused with antimicrobial material (paragraphs 0059 and 0114). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide antimicrobial additive to the non-slip material of drinkware as suggested by Rios in the method of manufacturing a drinkware as disclosed by Turner in view of Swartz, Hendriks, Tamura and Lane because Rios teaches such antimicrobial agent provides antimicrobial properties to the material (paragraphs 0059, 0114 and 0146).

Response to Arguments
Applicant's arguments filed on March 17, 2022 have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
Metal is not intended drinkware material of Turner. 
Turner only cites non-metallic surfaces that only spraying and dipping would work, thus powder coating would not be considered functionally equivalent to the coating method. 

In response to Applicant’s arguments, please consider the following comments:
As discussed in the rejections above, Turner teaches the method is applicable to any drinkware material that is made with any suitable material known, which includes stainless steel which is taught by Swartz. In response to applicant's arguments against the references individually (Turner does not teach stainless steel drinkware body), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The rejection is based on Turner teaches any material would be applicable, and Swartz teaches stainless steel is a known drinkware material. Thus, the combination of Turner and Swartz would be obvious for one of ordinary skill in the art to recognize powder coating is applicable and considered as functionally equivalent to the dipping and spraying coating method to such stainless steel drinkware based on the teaching of Hendriks and new reference Tamura. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717